Citation Nr: 0417072	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Eligibility for payment of Chapter 30 educational assistance 
benefits under 38 U.S.C.A. § 3018C (West 2002), prior to 
November 25, 2002.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant entered active duty in April 1984 and was on 
active duty when he applied for eligibility for payment of 
Chapter 30 educational assistance benefits under 38 U.S.C.A. 
§ 3018C (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  
A Travel Board hearing was scheduled to be held in February 
2004 before a Veterans Law Judge, but the appellant failed to 
report for that hearing and did not request that it be 
rescheduled.  Accordingly, the Board concludes that the 
appellant has effectively withdrawn his request for such a 
hearing.  38 C.F.R. §§ 20.702(d), 20.704(d) (2003).


FINDINGS OF FACT

1.  The appellant has elected to receive Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 3018C.

2.  The appellant's $2,700.00 payment was received November 
25, 2002.  


CONCLUSION OF LAW

The criteria for eligibility for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, were not met by the appellant until November 25, 2002.  
38 U.S.C.A. § 3018C (West 2002); 38 C.F.R. § 21.7045 (2003); 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  

In reviewing the record, the Board finds that the veteran was 
notified of the provisions of the VCAA, including the 
evidence necessary to substantiate his claim and the division 
of responsibilities between the VA and the veteran for 
obtaining that evidence.  However, the Statement of the Case 
issued in May 2003 provided notice to the appellant of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In this case, the relevant 
and probative evidence consists of evidence and dates 
regarding his participation in educational assistance 
programs during service.  That evidence is associated with 
the claims file, and the appellant has not indicated that 
there is any additional evidence that needs to be obtained.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained and that no useful purpose would be served by 
returning the case to the RO and delaying a decision on the 
appellant's appeal.

Moreover, as explained in more detail below, the Board finds 
that the law, and not the evidence is dispositive in this 
case.  The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and the not underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Delacruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive.)  Therefore, the Board finds that 
no further action is necessary under the VCAA and that the 
case is ready for appellate review.

The appellant seeks basic eligibility for payment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for the period prior to November 25, 
2002.

A Chapter 30 Department of Defense Data Record computer 
printout reflects that the appellant entered active service 
in April 1984 and that he has not been discharged from active 
duty.

In March 2003, a VA Form 22-1990 was received from the 
appellant in which he applied for VA Chapter 30 educational 
assistance benefits.  In addition, his enrollment information 
showing that he had enrolled in courses from September 17, 
2001, to November 5, 2001, and from November 12, 2001, to 
December 10, 2001, was received.  The date of this 
information was March 2003.  

In a March 2003 determination, the veteran's claim was denied 
on the basis that his enrollment in the courses for which he 
requested education benefits began more than one year prior 
to the date of receipt of his claim for such benefits.  

In April 2003, the veteran submitted a DD Form 2366, 
Montgomery GI Bill Act of 1984 (MGIB), which reflects that he 
elected to receive Chapter 30 educational assistance benefits 
under 38 U.S.C.A. § 3018C ("Top-Up Program") in conversion 
of his Vietnam Era Education Account (VEAP).  The veteran 
also submitted a computer generated receipt showing that 
$2,700 was not paid until November 25, 2002.  In addition, 
the veteran submitted Schedule and Grades as well as a 
Payment History Report for January 1, 2001, to December 31, 
2001, from the University of Phoenix; information identified 
as Education Benefits, Veterans Benefits and Services, 
regarding the "Top-Up Program" from the VA website; and 
multiple Tuition Assistance forms showing that he had 
enrolled in courses from October 9, 2000, to September 30, 
2002.  

In 1996, the Veterans' Benefits Improvements Act of 1996, 
Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) (Public 
Law 104-275) extended eligibility for the Chapter 30 program 
to additional Chapter 32 participants.  See Public Law 104-
275, § 106 (presently codified at 38 U.S.C.A. § 3018C).  
Under the provisions of Section 106 of Public Law 104-275, a 
Chapter 32 participant with money in the Chapter 32 fund 
could be eligible for Chapter 30 benefits if, in pertinent 
part, the individual was a participant in Chapter 32 (VEAP) 
on October 9, 1996; served on active duty on October 9, 1996; 
completed the requirements of a secondary school diploma; if 
discharged or released prior to October 9, 1997, was 
honorably discharged or released; and, prior to October 9, 
1997, made an irrevocable election to receive benefits under 
this section in lieu of benefits under Chapter 32.  See 
38 U.S.C.A. § 3018C (a); Public Law 104- 275, § 106 (a).

Recent statutory changes set forth in the Veterans Benefits 
and Health Improvement Act of 2000 provided for an additional 
year (beginning on November 1, 2000, and ending on October 
31, 2001) for an individual to make an irrevocable election 
to enroll in the MGIB; however, the individual must have 
participated in VEAP on or before October 9, 1996, and served 
continuously on active duty through at least April 1, 2000, 
with certain exceptions.  See Veterans Benefits and Health 
Care Improvement Act of 2000 (Act), Pub. L. No. 106-419, § 
104, 114 Stat. 1822 (2000) (codified as amended at 
38 U.S.C.A. § 3018C).

One of the expressed requirements of eligibility for payment 
under 38 U.S.C.A. § 3018C, and the requirement that is most 
pertinent to this appeal, was that the individual making the 
election must have had his or her basic pay reduced by $2,700 
or must have made a $2,700 lump-sum payment.  The individual 
was given 18 months from the date of his or her election to 
make the payment.  38 U.S.C.A. § 3018C(e)(3)(A).

It was further stated with respect to qualified individuals, 
that no amount of educational assistance allowance shall be 
paid to the qualified individual until the earlier of the 
date on which (A) the Secretary concerned collects the 
applicable amount, or (B) the retired or retainer pay of the 
qualified individual is first reduced.  38 U.S.C.A. 
§ 3018C(e)(4)(A) and (B).

The veteran contends that, based upon information obtained at 
the education office at Beale AFB (Air Force Base) and his 
searches on the VA website, his understanding is that he 
would receive education benefits back to October 2000.  

The evidence shows that the appellant's $2,700 contribution 
was not collected until November 25, 2002.  Unfortunately, 
the collection of the $2,700 is an eligibility requirement 
and the appellant was not entitled to payment of Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 3018C 
until that amount was collected.  38 U.S.C.A. 
§ 3018C(e)(4)(A).  There is no evidence that shows that it 
was collected prior to November 25, 2002.  The appellant does 
not assert that it was collected prior to that date.  

Thus, under the aforementioned legal criteria, the appellant 
remained ineligible for payment of Chapter 30 educational 
assistance benefits prior to the collection of the $2,700.

The Board acknowledges the appellant's assertions that, under 
his understanding of the criteria for payment of Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 3018C, he 
is entitled to education benefits from October 2000.  The 
Board further acknowledges that the veteran's understanding 
of his eligibility for such benefits is based upon 
information obtained from Beale AFB and the VA website.  
However, the failure by a government employee to provide 
accurate information regarding eligibility requirements 
cannot form the basis for a grant of relief when the 
eligibility requirements have not been met.  Harvey v. Brown, 
6 Vet. App. 416, 423-24 (1994); McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) (erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits).  Therefore, his inaccurate understanding of 
eligibility for payment of Chapter 30 educational assistance 
benefits under 38 U.S.C.A. § 3018C cannot render him eligible 
for this statutory benefit.

The Board is bound by the law and regulations governing 
eligibility to Chapter 30 benefits.  Accordingly, in this 
case, the law is dispositive, and the criteria for payment of 
Chapter 30 educational assistance benefits under 38 U.S.C.A. 
§ 3018C prior to November 25, 2002, have not been met.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  Accordingly, the claim must be 
denied or the appeal terminated because of the absence of 
legal merit or lack of entitlement under the law.








ORDER

Eligibility for payment of Chapter 30 educational assistance 
benefits under 38 U.S.C.A. § 3018C prior to November 25, 
2002, is denied.



_______________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



